
	
		II
		109th CONGRESS
		2d Session
		S. 3976
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2006
			Mr. Allen (for himself
			 and Mr. Grassley) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide a mechanism for the determination on the
		  merits of the claims of claimants who met the class criteria in a civil action
		  relating to racial discrimination by the Department of Agriculture but who were
		  denied that determination.
	
	
		1.Short titleThis Act may be cited as the Pigford
			 Claims Remedy Act of 2006.
		2.Determination on
			 merits of Pigford claims
			(a)In
			 GeneralAny Pigford claimant who has not previously obtained a
			 determination on the merits of a Pigford claim may, in a civil action, obtain
			 that determination.
			(b)Intent of
			 Congress as to Remedial Nature of SectionIt is the intent of
			 Congress that this section be liberally construed so as to effectuate its
			 remedial purpose of giving a full determination on the merits for each Pigford
			 claim denied that determination.
			(c)DefinitionsIn
			 this Act—
				(1)the term
			 Pigford claimant means an individual who previously submitted a
			 late-filing request under section 5(g) of the consent decree in the case of
			 Pigford v. Glickman, approved by the United States District Court for the
			 District of Columbia on April 14, 1999; and
				(2)the term
			 Pigford claim means a discrimination complaint, as defined by
			 section 1(h) of that consent decree and documented under section 5(b) of that
			 consent decree.
				
